UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2015 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Consolidated Statement of Financial Position – Prudential Conglomerate – Inthousands of Reais Assets At December 31, 2014 Current assets Cash and due from banks (Note 4) Interbank investments (Notes 3d and 5) Investments in federal funds sold and securities borrowed under agreements to resell 194,173,341 Interbank investments 7,488,540 Allowance for losses (28,390) Securities and derivative financial instruments (Notes 3e, 3f and 6) Own portfolio 36,716,620 Subject to repurchase agreements 12,430,463 Derivative financial instruments (Notes 3f and 6e II) 2,926,768 Underlying guarantees provided 4,720,978 Interbank accounts Unsettled payments and receipts 84,000 Reserve requirement (Note 7): - Reserve requirement - Brazilian Central Bank 50,924,906 - SFH 4,981 Correspondent banks 5,810 Interdepartmental accounts Internal transfer of funds 394,602 Loans (Notes 3g and 8) Loans: - Public sector 1,180,391 - Private sector 153,677,682 Loans Related Assignment 41,982 Allowance for loan losses (Notes 3g, 8f, 8g and 8h) (14,578,282) Leasing (Notes 3g and 8 ) Leasing receivables: - Private sector 1,904,591 Unearned income from leasing (1,831,672) Allowance for leasing losses (Notes 3g, 8f, 8g and 8h) (156,369) Other receivables Receivables on sureties and guarantees honored (Note 8a-3) 38,498 Foreign exchange portfolio (Note 9a) 11,774,294 Receivables 5,863,907 Securities trading 1,258,678 Specific receivables 4,179 Sundry (Note 9b) 40,275,323 Allowance for loan losses (Notes 3g, 8f, 8g and 8h) (847,957) Other assets (Note 10) Other assets 1,674,387 Provision for losses (687,694) Prepaid expenses (Notes 3i and 10b) 1,030,842 Long-term receivables Interbank investments (Notes 3d and 5) Interbank investments 772,794 Securities and derivative financial instruments (Notes 3e, 3f and 6) Own portfolio 60,863,148 Subject to repurchase agreements 32,471,873 Derivative financial instruments (Notes 3f and 6e II) 1,652,713 Subject to the Brazilian Central Bank 19,764 Privatization currencies 58,928 Underlying guarantees provided 1,709,960 Securities subject to unrestricted repurchase agreements 329,836 The accompanying notes are an integral part of these Consolidated Financial Statements of the Prudential Conglomerate. Bradesco 3 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Consolidated Statement of Financial Position – Prudential Conglomerate – Inthousands of Reais Assets At December 31, 2014 Interbank accounts Reserve requirement (Note 7): - SFH 617,154 Loans (Notes 3g and 8) Loans: - Public sector 5,668,611 - Private sector 148,272,249 Loans related to assignment 4,911,791 Allowance for loan losses (Notes 3g, 8f, 8g and 8h) (6,976,031) Leasing (Notes 3g and 8) Leasing receivables: - Private sector 2,175,968 Unearned income from leasing (2,174,464) Allowance for leasing losses (Notes 3g, 8f, 8g and 8h) (95,508) Other receivables Receivables 55 Securities trading 398,032 Sundry (Note 9b) 34,848,622 Allowance for loan losses (Notes 3g, 8f, 8g and 8h) (11,500) Other assets (Note 10) Prepaid expenses (Notes 3i and 10b) 990,987 Permanent assets Investments (Notes 3j and 11) Equity in the earnings (losses) of unconsolidated companies - In Brazil 33,697,571 - Foreign 229,879 Other investments 190,036 Allowance for losses (142,612) Premises and equipment (Notes 3k and 12) Premises 189,028 Other assets 7,251,962 Accumulated depreciation (4,395,814) Leased assets (Note 12) Leased goods 12,299,445 Accumulated depreciation (4,320,331) Deferred assets (Notes 3l and 13) Organization and expansion expenses 1,731,266 Accumulated amortization (1,676,373) Intangible assets (Notes 3m and 14) Intangible assets 11,135,185 Accumulated amortization (4,906,671) Total The accompanying notes are an integral part of these Consolidated Financial Statements of the Prudential Conglomerate. 4 December 2014 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Consolidated Statement of Financial Position – Prudential Conglomerate – Inthousands of Reais Liabilities At December 31, 2014 Current liabilities 587,478,416 Deposits (Notes 3o and 15a) 167,136,545 Demand deposits 33,249,863 Savings deposits 92,154,815 Interbank deposits 400,999 Time deposits (Note 15a) 41,330,868 Federal funds purchased and securities sold under agreements to repurchase (Notes 3o and 15b) 272,189,887 Own portfolio 91,608,213 Third-party portfolio 179,742,904 Unrestricted portfolio 838,770 Funds from issuance of securities (Note 15c) 46,647,805 Mortgage and real estate notes, letters of credit and others 43,302,030 Securities issued abroad 3,182,337 Structured operations certificates 163,438 Interbank accounts 1,089,508 Receipts and payments pending settlement 20,797 Correspondent banks 1,068,711 Interdepartmental accounts 4,895,387 Third-party funds in transit 4,888,707 Internal transfer of funds 6,680 Borrowing (Note 16a) 13,117,246 Borrowing abroad 13,117,246 Onlending in Brazil - official institutions (Note 16b) 13,134,627 National treasury 151,096 BNDES 4,056,723 CEF 11,871 FINAME 8,913,365 Other institutions 1,572 Onlending abroad (Note 16b) 1,483,967 Onlending abroad 1,483,967 Derivative financial instruments (Notes 3f and 6e II) 2,168,809 Derivative financial instruments 2,168,809 Other liabilities 65,614,635 Payment of taxes and other contributions 342,167 Foreign exchange portfolio (Note 9a) 5,385,332 Social and statutory 3,062,691 Tax and social security (Note 19a) 4,343,970 Securities trading 2,746,334 Financial and development funds 2,214 Subordinated debts (Note 18) 2,884,804 Sundry (Note 19b) 46,847,123 Long-term liabilities 193,467,089 Deposits (Notes 3o and 15a) 45,370,731 Interbank deposits 245,285 Time deposits (Note 15a) 45,125,446 Bradesco 5 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Consolidated Statement of Financial Position – Prudential Conglomerate – Inthousands of Reais Liabilities At December 31, 2014 Federal funds purchased and securities sold under agreements to repurchase (Notes 3o and 15b) 28,755,210 Own portfolio 28,755,210 Funds from issuance of securities (Note 15c) 43,053,711 Mortgage and real estate notes, letters of credit and others 37,359,623 Securities issued abroad 5,597,480 Structured operations certificates 96,608 Borrowing (Note 16a) 2,083,518 Borrowing abroad 2,083,518 Onlending in Brazil - official institutions (Note 16b) 29,160,950 BNDES 8,216,720 CEF 8,262 FINAME 20,935,968 Derivative financial instruments (Notes 3f and 6e II) 1,144,298 Derivative financial instruments 1,144,298 Other liabilities 43,898,671 Social and statutory 191,631 Tax and social security (Note 19a) 7,083,525 Subordinated debts (Note 18) 32,959,551 Sundry (Note 19b) 3,663,964 Deferred income 289,334 Deferred income 289,334 Non-controlling interests in subsidiaries (Note 20) 12,919 Shareholders' equity (Note 21) 81,508,250 Capital: - Domiciled in Brazil 37,622,363 - Domiciled abroad 477,637 Capital reserves 11,441 Profit reserves 44,186,135 Asset valuation adjustments (491,311) Treasury shares (Note 21d) (298,015) Total 862,756,008 The accompanying notes are an integral part of these Consolidated Financial Statements of the Prudential Conglomerate. 6 December 2014 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Consolidated Income Statement – Prudential Conglomerate – Inthousands of Reais 2 st Semester December Revenue from financial intermediation 52,501,074 101,351,804 Loans (Note 8j) 30,342,597 58,258,875 Leasing (Note 8j) 2,227,050 5,079,600 Operations with securities (Note 6h) 19,061,351 33,751,537 Derivative financial instruments (Note 6h) (2,403,499) (1,340,117) Foreign exchange operations (Note 9a) 1,229,102 1,295,224 Reserve requirement (Note 7b) 2,089,173 4,310,921 Sale or transfer of financial assets (44,700) (4,236) Financial intermediation expenses 46,766,068 76,084,626 Federal funds purchased and securities sold under agreements to repurchase (Note 15e) 27,022,210 48,593,707 Borrowing and onlending (Note 16c) 10,309,874 8,696,440 Leasing (Note 8j) 1,919,878 4,430,200 Allowance for loan losses (Notes 3g, 8g and 8h) 7,514,106 14,364,279 Gross income from financial intermediation 5,735,006 25,267,178 Other operating income (expenses) 588,908 Fee and commission income (Note 22) 9,710,180 18,626,754 Other fee and commission income 7,148,858 13,726,826 Income from banking fees 2,561,322 4,899,928 Payroll and related benefits (Note 23) (6,638,323) (12,337,008) Other administrative expenses (Note 24) (8,033,299) (15,504,882) Tax expenses (Note 25) (1,356,329) (3,170,409) Equity in the earnings (losses) of unconsolidated companies (Note 11a) 8,398,236 9,202,443 Other operating income (Note 26) 4,323,284 6,433,274 Other operating expenses (Note 27) (5,814,841) (11,244,965) Operating income 6,323,914 17,272,385 Non-operating income (loss) (Note 28) Income before income tax and social contribution and non-controlling interests 6,041,417 16,773,248 Income tax and social contribution (Notes 32a and 32b) 1,832,065 Non-controlling interests in subsidiaries Net income 7,867,888 15,088,818 The accompanying notes are an integral part of these Consolidated Financial Statements of the Prudential Conglomerate. Bradesco 7 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Statement of Changes in Shareholders' Equity – Inthousands of Reais Events Paid-in Capital reserves Profit reserves Asset valuation adjustments Treasury shares Retained earnings (accumulated losses) Total Share premium Legal Statutory Bradesco Subsidiaries Balance on June 30, 2014 - Asset valuation adjustments - (127,523) (373,711) - - (501,234) Net income - 7,867,888 7,867,888 Allocations: - Reserves - - 393,395 4,815,811 - - - (5,209,206) - - Interest on shareholders’ equity paid - (2,028,110) (2,028,110) - Interim Dividends Provisioned - (630,572) (630,572) Balance on December 31, 2014 - Balance on December 31, 2013 - Acquisition of treasury shares - (28,922) - (28,922) Asset valuation adjustments - 459,896 103,236 - - 563,132 Net income - 15,088,818 15,088,818 Allocations: - Reserves - - 754,442 9,279,796 - - - (10,034,238) - - Interest on shareholders’ equity paid and/or provisioned - (3,595,008) (3,595,008) - Interim Dividends Provisioned - (1,459.572) (1,459,572) Balance on December 31, 2014 - The accompanying notes are an integral part of these Consolidated Financial Statements of the Prudential Conglomerate. 8 December 2014 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Consolidated Cash Flow Statement – Prudential Conglomerate – Inthousands of Reais 2 st Semester December Cash flow from operating activities: Net Income before income tax and social contribution 16,773,248 Adjustments to net income before income tax and social contribution Allowance for loan losses 7,514,106 14,364,279 Depreciation and amortization 1,094,648 2,559,486 Impairment charges 85,608 85,608 Expenses with civil, labor and tax provisions 670,197 1,990,160 Equity in the earnings (losses) of unconsolidated companies (8,398,236) (9,202,443) Loss on sale of investments 45,053 45,053 Loss on sale of fixed assets 32,496 41,811 Loss on sale of foreclosed assets 164,005 311,468 Other 2,537,459 3,788,547 Adjusted net income before taxes (Decrease)/increase in interbank investments 3,033,415 17,588,975 (Decrease)/increase in trading securities and derivative financial instruments 14,792,025 9,041,347 (Decrease)/increase in interbank and interdepartmental accounts 1,818,783 (370,832) (Increase) in loan and leasing (22,737,606) (35,480,978) Increase/(decrease) in deferred income 68,710 (298,353) Increase in other receivables and other assets (5,162,529) (2,456,220) (Decrease)/increase in reserve requirement - Brazilian Central Bank 2,576,919 4,456,083 (Decrease) in deposits (1,734,586) (6,516,152) Increase in securities sold under agreements to repurchase 59,117,533 58,156,567 Increase in funds from issuance of securities 14,055,595 26,922,765 Increase in borrowings and on-lending 4,855,880 2,894,607 Increase in other liabilities 1,928,787 6,873,996 Income tax and social contribution paid (1,320,065) (3,502,280) Net cash provided by/(used in) operating activities Cash flow from investing activities: (Increase) in held-to-maturity securities (1,982) (9,141) Sale of/maturity of and interests on available-for-sale securities 14,900,939 33,557,510 Proceeds from sale of foreclosed assets 375,794 643,799 Sale of investments 208,708 208,708 Sale of premises and equipment 609,115 1,056,330 Purchases of available-for-sale securities (21,957,990) (46,915,094) Foreclosed assets received (704,148) (1,359,558) Investment acquisitions (2,463) (20,845) Purchase of premises and equipment (1,881,835) (3,352,886) Intangible asset acquisitions (674,831) (891,580) Dividends and interest on shareholders’ equity received 52,744 159,632 Net cash provided by/(used in) investing activities Cash flow from financing activities: Increase/(decrease) in subordinated debts 430,874 (74,361) Dividends and interest on shareholders’ equity paid (1,326,329) (3,921,650) Non-controlling interest (100,192) (129,553) Acquisition of own shares - (28,922) Net cash provided by/(used in) financing activities Net increase in cash and cash equivalents Cash and cash equivalents - at the beginning of the period 133,661,125 117,680,012 Cash and cash equivalents - at the end of the period 204,669,143 204,669,143 Net increase in cash and cash equivalents The accompanying notes are an integral part of these Consolidated Financial Statements of the Prudential Conglomerate. Bradesco 9 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Financial Statements of the Prudential Conglomerate Index Notes to Bradesco’s Consolidated Financial Statements of the Prudential Conglomerate are as follows: Page 1) OPERATIONS 11 2) PRESENTATION OF THE FINANCIAL STATEMENTS 11 3) SIGNIFICANT ACCOUNTING PRACTICES 13 4) CASH AND CASH EQUIVALENTS 19 5) INTERBANK INVESTMENTS 20 6) SECURITIES AND DERIVATIVE FINANCIAL INSTRUMENTS 21 7) INTERBANK ACCOUNTS - RESERVE REQUIREMENT 29 8) LOANS 31 9) OTHER RECEIVABLES 41 10) OTHER ASSETS 43 11) INVESTMENTS 44 12) PREMISES, EQUIPMENT AND LEASING 45 13) DEFERED ASSETS 45 14) INTANGIBLE ASSETS 46 15) DEPOSITS, FEDERAL FUNDS PURCHASED AND SECURITIES SOLD UNDER AGREEMENTS TO REPURCHASE AND FUNDS FROM ISSUANCE OF SECURITIES 46 16) BORROWING AND ONLENDING 48 17) PROVISIONS, CONTINGENT ASSETS AND LIABILITIES AND LEGAL LIABILITIES - TAX AND SOCIAL SECURITY 49 18) SUBORDINATED DEBT 52 19) OTHER LIABILITIES 53 20) NON-CONTROLLING INTERESTS IN SUBSIDIARIES 54 21) SHAREHOLDERS’ EQUITY (PARENT COMPANY) 54 22) FEE AND COMMISSION INCOME 56 23) PAYROLL AND RELATED BENEFITS 56 24) OTHER ADMINISTRATIVE EXPENSES 56 25) TAX EXPENSES 57 26) OTHER OPERATING INCOME 57 27) OTHER OPERATING EXPENSES 57 28) NON-OPERATING INCOME (LOSS) 57 29) RELATED-PARTY TRANSACTIONS (DIRECT AND INDIRECT) 58 30) FINANCIAL INSTRUMENTS 60 31) EMPLOYEE BENEFITS 66 32) INCOME TAX AND SOCIAL CONTRIBUTION 67 33) OTHER INFORMATION 69 10 December 2014 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate 1) OPERATIONS Banco Bradesco S.A. (Bradesco) is a private-sector publicly traded company and universal bank that through its commercial, foreign exchange, consumer financing and housing loan portfolios carries out all the types of banking activities that it is so authorized to do. The Bank is involved in a number of other activities, either directly or indirectly, through its subsidiaries, specifically leasing, investment banking, brokerage, consortium management, credit cards, real estate projects, insurance, pension plans and capitalization bonds. All these activities are undertaken by the various companies in the Bradesco Organization, working together in an integrated fashion in the market. 2) PRESENTATION OF THE FINANCIAL STATEMENTS The consolidated financial statements of the prudential conglomerate have been prepared to comply with the requirements of Resolution n o 4280/13, of the National Monetary Council (CMN) and supplementary regulations of the Central Bank of Brazil (Bacen). This way, specific requirements were observed in the consolidation and/or combination of entities listed in Resolution n o 4280/13 determined by CMN and Bacen, which are not necessarily the same established by Brazilian corporate law and by CMN or Bacen for other types of consolidation. In this sense, the financial statements of Banco Bradesco, its foreign branch, controlled companies and investment funds are included as required by Resolution n o 4280/13. Bradesco has chosen the option provided in paragraph 2 o of Art. 10, of the Circular n o 3701/14, of Bacen, and are not presenting the comparative information of the consolidated financial statements of the prudential conglomerate. These financial statements are expressed in thousands of reais. In the preparation of these consolidated financial statements of the prudential conglomerate, intercompany transactions, including investments, assets and liabilities, revenue, expenses and unrealized profit were eliminated and net income and shareholders’ equity attributable to the non-controlling interests were accounted for in a separate line. For jointly-controlled investments with other shareholders, assets, liabilities and income and loss were proportionally consolidated in the consolidated financial statements according to the interest held in the shareholders’ equity of each investee. Goodwill on the acquisition of investments in subsidiary/associate companies or jointly-controlled entities is presented in the investments and intangible assets lines (Note 14a). The financial statements include estimates and assumptions, such as: the calculation of estimated loan losses; fair value estimates of certain financial instruments; civil, tax and labor provisions; impairment losses of securities classified as available-for-sale and held-to-maturity securities and non-financial assets, and the determination of the useful life of specific assets. Actual results may differ from those based on estimates and assumptions. Bradesco’s consolidated financial statements of the prudential conglomerate were approved by the Board Directors on March 31 , 2015. Bradesco 11 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate Below are the primary direct and indirectly owned companies included in the consolidation: December 31, 2014 Activity Equity Interest Financial Institutions Banco Bradesco S.A. Banking Controller Banco Alvorada S.A. Banking 99.99% Banco Bradesco Financiamentos S.A. Banking 100.00% BMC Asset Management - DTVM Ltda. Asset management 100.00% Banco Bradesco BBI S.A. Investment bank 99.80% Banco Boavista Interatlântico S.A. Banking 100.00% Banco CBSS S.A. Banking 100.00% Banco Bradesco Cartões S.A. Cards 100.00% Banco Bradesco BERJ S.A. Banking 100.00% Bradesco Leasing S.A. Arrendamento Mercantil Leasing 100.00% Bradesco S.A. Corretora de Títulos e Valores Mobiliários Brokerage 100.00% BEC - Distribuidora de Títulos e Valores Mobiliários Ltda. Asset management 100.00% BEM - Distribuidora de Títulos e Valores Mobiliários Ltda. Asset management 100.00% BRAM - Bradesco Asset Management S.A. DTVM Asset management 100.00% Ágora Corretora de Títulos e Valores Mobiliários S.A. Brokerage 100.00% Banco Bradescard S.A. Cards 100.00% Crediare S.A. - Crédito, Financiamento e Investimento Banking 50.00% Cidade Capital Markets Limited Banking 100.00% Everest Leasing S.A. Arrendamento Mercantil Leasing 100.00% Tibre Distribuidora de Títulos e Valores Mobiliários Ltda. Asset management 100.00% Banco Bradesco Argentina S.A. Banking 99.99% Banco Bradesco Europa S.A. Banking 100.00% Banco Bradesco S.A. Grand Cayman Branch (1) Banking 100.00% Banco Bradesco New York Branch Banking 100.00% Bradesco Securities, Inc. Brokerage 100.00% Bradesco Securities, UK. Brokerage 100.00% Bradesco Securities Hong Kong Brokerage 100.00% Bradescard México, Sociedad de Responsabilidad Limitada Cards 100.00% Administradora de Consórcios Bradesco Administradora de Consórcios Ltda. Consortium management 100.00% Instituições de Pagamento Cielo S.A. (2) Services 28.65% Cia. Brasileira de Soluções e Serviços - Alelo (2) Services 50.01% Securitizadoras Cia. Securitizadora de Créditos Financeiros Rubi Purchase of credits 100.00% Alvorada Cia. Securitizadora de Créditos Financeiros Purchase of credits 100.00% Promosec Cia. Securitizadora de Créditos Purchase of credits 100.00% Fundos de Investimentos Bradesco FI MULT Cred. Priv. Inv. Exterior Pioneiro Investment funds 100.00% Bradesco F.I.C. F.I. Referenciado DI Galáxia Investment funds 100.00% Bradesco FI Multimercado Cred. Privado Apolo Investment funds 100.00% F II - Fundo de Investimento RF Cred. Privado Investment funds 100.00% FIDC Hiper Investment funds 100.00% FIP Multisetorial Plus Investment funds 100.00% Bradesco FI Referenciado DI União Investment funds 94.82% Bradesco F.I. Referenciado DI Performance Investment funds 100.00% BRAD FI Mult. Cred. Priv. Inv. Exterior Andromeda Investment funds 100.00% Strong Fundo de Inv. em Cotas FUN Inv. Multimercado Investment funds 100.00% FIP Multisetorial Plus II Investment funds 100.00% Bradesco FIC Fundo Inv. Referenciado DI Carnaúba Investment funds 50.01% The special purpose entity International Diversified Payment Rights Company is being consolidated. The company takes part in the securitization operation of future flow of payment orders received from overseas (Note 15d); and Company proportionally consolidated, pursuant to CMN Resolution n o 2723/00 and CVM Rule n o 247/96. 12 December 2014 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate 3) SIGNIFICANT ACCOUNTING PRACTICES a) Functional and Presentation Currencies Consolidated financial statements are presented in Brazilian reais, which is also Bradesco’s functional currency. Foreign branches and subsidiaries are mainly a continuation of activities in Brazil, and, therefore, assets, liabilities and profit or loss are translated into Brazilian reais using the appropriate currency exchange rate to comply with accounting practices adopted in Brazil. Foreign currency translation gains and losses arising are recognized in the period’s income statement in the lines “Derivative Financial Instruments” and “Borrowing and On-lending”. b) Income and Expense Recognition Income and expenses are recognized on an accrual basis in order to determine the net income for the period to which they relate, regardless of when the funds are received or paid. Fixed rate transactions are recorded at their redemption value with the income or expense relating to future periods being recorded as a deduction from the corresponding asset or liability. Finance income and costs are prorated daily and calculated using the compounding method, except when they relate to discounted notes or to foreign transactions which are calculated using the straight-line method. Floating rate or foreign-currency-indexed transactions are adjusted for inflation and foreign exchange rates respectively at the end of the reporting period. c) Cash and cash equivalents Cash and cash equivalents include: funds available in currency, investments in gold, securities sold under agreements to repurchase and interest-earning deposits in other banks, maturing in 90 days or less, which are exposed to insignificant risk of change in fair value. These funds are used by Bradesco to manage its short-term commitments. Cash and cash equivalents detailed balances are presented in Note 4. d) Interbank investments Unrestricted repurchase and reverse repurchase agreements are stated at their fair value. All other interbank investments are stated at cost, plus income earned up to the end of the reporting period, net of any devaluation allowance, if applicable. The breakdown, terms and proceeds relating to interbank investments are presented in Note 5. e) Securities - Classification · Trading securities - securities acquired for the purpose of being actively and frequently traded. They are recorded at cost, plus income earned and adjusted to fair value with movements recognized in the Income Statement for the period; · Available-for-sale securities - securities that are not specifically intended for trading purposes or to be held to maturity. They are recorded at cost, plus income earned, which is recorded in profit or loss in the period and adjusted to fair value with movements recognized in shareholders’ equity, net of tax, which will be transferred to the Income Statement only when effectively realized; and · Held-to-maturity securities - securities for which there is positive intent and financial capacity to hold to maturity. They are recorded at cost, plus income earned recognized in the Income Statement for the period. Securities classified as trading and available-for-sale, as well as derivative financial instruments, are recognized in the consolidated statement of financial position at their fair value. Fair value is generally based on quoted market prices or quotations for assets or liabilities with similar characteristics. If market prices are not available, fair values are based on traders’ quotations, pricing models, discounted cash flows or similar techniques to determine the fair value and may require judgment or significant estimates by Management. Bradesco 13 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate Classification, breakdown and segmentation of securities are presented in Note 6 (a to d). f) Derivative financial instruments (assets and liabilities) Derivate instruments are classified based on the intent of the underlying instrument at the date of purchase, taking into consideration its use for possible hedging purposes. Operations involving derivative financial instruments are designed to meet the Bank’s own needs in order to manage overall exposure, as well as to meet customer requests to manage their positions. Gains and losses are recorded in the income or expenses accounts of the respective financial instruments. Derivative financial instruments used to mitigate risk deriving from exposure to variations in the Fair value of financial assets and liabilities are designated as hedges and are classified according to their nature: · Market risk hedge: the gains and losses, realized or not, of the financial instruments classified in this category as well as the financial assets and liabilities, that are the object of the hedge, are recorded in the Income Statement; and · Cash flow hedge: the effective portion of valuation or devaluation of the financial instruments classified in this category is recorded, net of taxes, in a specific account in shareholders’ equity. The ineffective portion of the hedge is recognized directly in the Income Statement. A breakdown of amounts included as derivative financial instruments, in the balance sheet and off-balance-sheet accounts, is disclosed in Note 6 (e to g). g) Loans and leasing, advances on foreign exchange contracts, other receivables with credit characteristics and allowance for loan losses Loans and leasing, advances on foreign exchange contracts and other receivables with credit characteristics are classified by risk level, based on: (i) the parameters established by CMN Resolution n o 2682/99, which requires risk ratings to have nine levels, from “AA” (minimum risk) to “H” (maximum risk); and (ii) Management’s assessment of the risk level. This assessment, which is carried out regularly, considers current economic conditions and past experience with loan losses, as well as specific and general risks relating to operations, debtors and guarantors. Moreover, the days-past-due is also considered to rate customer risk as per CMN Resolution n o 2682/99, as follows: Past-due period (1) Customer rating · from 15 to 30 days B · from 31 to 60 days C · from 61 to 90 days D · from 91 to 120 days E · from 121 to 150 days F · from 151 to 180 days G · more than 180 days H For transactions with terms of more than 36 months, past-due periods are doubled, as permitted by CMN Resolution n o 2682/99. Interest and inflation adjustments on past-due transactions are only recognized in the Income Statement up to the 59 th day that they are past due. As from the 60 th day, they are recognized off-balance sheet accounts and are only recognized in the Income Statement when received. H-rated past-due transactions remain at this level for six months, after which they are written-off against the existing allowance and controlled in off-balance-sheet accounts for at least five years. 14 December 2014 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate Renegotiated transactions are held at the same rating as on the date of the renegotiation or classified in a higher risk rating. Renegotiations already written-off against the allowance and that were recorded in off-balance-sheet accounts, are rated as level “H” and any possible gains derived from their renegotiation are recognized only when they are effectively received. When there is a significant repayment on the operation or when new material facts justify a change in the level of risk, the operation may be reclassified to a lower risk category. The estimated allowance for loan losses is calculated to sufficiently cover probable losses, considering CMN and Bacen standards and instructions, together with Management’s assessment of the credit risk. Type, values, terms, levels of risk, concentration, economic sector of client’s activity, renegotiation and income from loans, as well as the breakdown of expenses and statement of financial position accounts for the allowance for loan losses are presented in Note 8. Leasing The leasing portfolio consists of contracts registered under Portaria 140/84, of the Ministry of Finance, which contains clauses: a) non cancellation; b) put option; and c) accrual based on floating or prefixed rates and accounted in accordance to the standards established by Bacen, as follows: I- Receivable Leases Reflect the balance of receivable counter installments, updated according to the indexes and criteria established contractually. II- Lease deferred income and Guaranteed Residual Value (VRG) Recorded at contract value, in contrast to the lease deferred income accounts and residual Value to be balanced, both presented by agreed conditions. The VRG received in advance is recorded in Other Liabilities – Lenders by Anticipation of the Residual Value, up to the maturity date of the contract. The present value adjustment of counter installments and receivable VRG of financial leasing operations is recognized as excess/insufficient depreciation on leased assets, aiming to align accounting practices. For operations that are 60 or more days past due, the appropriation to the income statements occurs when contractual installments are received, according to the CMN Resolution n o 2682/99. III- Leased assets Are stated at acquisition cost, net of accumulated depreciation. Depreciation is calculated by the straight-line method, with the benefit of 30% reduction on the normal useful life of the asset, provided in the existing legislation. The main annual rates of depreciation used, which are the basis for this reduction, are as follows: vehicles and related, 20%; furniture and utensils, 10%; machinery and equipment, 10%; and other assets, 10% and 20%. IV- Losses on lease The losses recorded in the sale of leased assets are deferred and amortized over the remaining term of the normal useful life of the assets, being demonstrated along with the Leased Asset (Note 8k). V- Excess (insufficiency) of depreciation The accounting records of the leasing operations are maintained in accordance with legal requirements, specific to this type of operation. The procedures adopted and summarized in "II" to "IV" above differ from accounting practices provided in Brazilian corporate legislation, especially with regards to the accrual basis of accounting on recording revenue and expenses related to leasing contracts. As a result, according to Circular Bacen n o 1429/89, the present value of the open counter installments has been calculated, using the internal rate of return of each contract, registering a revenue or expense of leasing, in contrast to excess or insufficiency of depreciation accounts, respectively, recorded in the Permanent Asset, aiming to suit leasing operations to an accrual basis of accounting (Note 8k). Bradesco 15 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate h) Income tax and social contribution (assets and liabilities) Deferred income tax and social contribution deferred tax assets, calculated on income tax losses, social contribution losses and temporary differences are recorded in “Other Receivables - Sundry” and the deferred tax liabilities on tax differences in leasing depreciation (applicable only for income tax) and mark-to-market adjustments on securities are recorded in “Other Liabilities - Tax and Social Security”. Deferred tax assets on temporary differences are realized when the corresponding provision is used and/or reversed. Deferred tax assets on income tax and social contribution losses are used when taxable income is generated, up to the 30% limit of the taxable profit for the period. Deferred tax assets are recorded based on current expectations of realization considering technical studies and analyses carried out by Management. The provision for income tax is calculated at 15% of taxable income plus a 10% surcharge. Social contribution on net income is calculated at 15% for financial institutions and insurance companies and at 9% for other companies. Provisions were recorded for other income tax and social contribution in accordance with specific applicable legislation. Pursuant to Law n o 11941/09, changes in the criteria to recognize revenue, costs and expenses included in the net income for the period, enacted by Law n o 11638/07 and by Articles n o 37 and n o 38 of Law n o 11941/09, shall not affect taxable income, and, for tax purposes, accounting methods and criteria in force on December 31, 2007 are used. For accounting purposes, the tax effects of adopting the aforementioned laws are recorded in the corresponding deferred tax assets and liabilities. The breakdown of income tax and social contribution, showing the calculations, the origin and expected use of deferred tax assets, as well as unrecorded deferred tax assets, are presented in Note 32. i) Prepaid expenses Prepaid expenses are represented by funds already disbursed for future benefits or services, which are recognized in the profit or loss on an accrual basis. Incurred costs relating to assets that will generate revenue in subsequent periods are recorded in the Income Statement according to the terms and the amount of expected benefits and directly written-off in the Income Statement when the corresponding assets or rights are no longer part of the institution’s assets or when future benefits are no longer expected. Prepaid expenses are shown in detail in Note 10b. j) Investments Investments in unconsolidated companies, where Bradesco has significant influence over the investee or holds at least 20% of the voting rights, are accounted for by the equity method. Tax incentives and other investments are stated at cost, less allowance for losses/impairment, where applicable. Subsidiaries and jointly-controlled entities are consolidated - the composition of the main companies can be found in Note 2. The composition of unconsolidated companies, as well as other investments, can be found in Note 11. k) Premises and equipment Relates to the tangible assets used by the Bank in its activities, including those resulting from transactions which transfer risks, benefits and control of the assets to the Bank. Premises and equipment are stated at acquisition cost, net of accumulated depreciation, calculated by the straight-line method based on the assets’ estimated economic useful life, using the following rates: real estate - 4% per annum; furniture and utensils and machinery and equipment - 10% per annum; transport systems - 20% per annum; and data-processing systems - 20% to 50% per annum, and adjusted for impairment, when applicable. 16 December 2014 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate The breakdown of asset costs and their corresponding depreciation, as well as the unrecorded surplus value for real estate and fixed asset ratios, is presented in Note 12. l) Deferred assets It is stated at a cost of acquisition or net formation of their accumulated depreciation of 20% per annum, calculated by the straight-line method. From December, 2008, the new operations have been recorded in intangible assets in accordance with the Circular Letter in 3,357/08 of Bacen. The values composition of the assets costs and their depreciation are presented in Note 13. m) Intangible assets Relates to the right over intangible assets used by the Bank in its activities. Intangible assets comprise: · Future profitability/acquired client portfolio and acquisition of right to provide banking services: they are recorded and amortized over the period in which the asset will directly and indirectly contribute to future cash flows and adjusted for impairment, where applicable; and · Software: stated at cost less amortization calculated on a straight-line basis over the estimated useful life (20% to 50% p.a.), from the date it is available for use and adjusted for impairment, where applicable. Internal software development costs are recognized as an intangible asset when it is possible to show the intent and ability to complete and use the software, as well as to reliably measure costs directly attributable to the intangible asset. These costs are amortized during the software’s estimated useful life, considering the expected future economic benefits. Goodwill and other intangible assets, including their changes by class, are presented in Note 14. n) Impairment Financial and non-financial assets are tested for impairment. Impairment evidence may comprise the non-payment or payment delay by the debtor, possible bankruptcy process or the significant or extended decline in an asset value. An impairment loss of a financial or non-financial asset is recognized in the profit or loss for the period if the book value of an asset or cash-generating unit exceeds its recoverable value. Impairment losses are presented in Notes 6d o) Securities sold under agreements to repurchase These are recognized at the value of the liabilities and include, when applicable, related charges up to the end of the reporting period, calculated on a daily prorated basis. A breakdown of the contracts recorded in deposits and securities sold under agreements to repurchase, as well as terms and amounts recognized in the statement of financial position and income statement, is presented in Note 15. p) Provisions, contingent assets and liabilities and legal obligations - tax and social security Provisions, contingent assets and liabilities, and legal obligations, as defined below, are recognized, measured and disclosed in accordance with the criteria set out in CPC 25, approved by CMN Resolution n o 3823/09 and CVM Resolution n o 594/09: Bradesco 17 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate · Contingent assets: these are not recognized in the financial statements, except to the extent that there are real guarantees or favorable judicial decisions, to which no further appeals are applicable, classifying the gain as practically certain by confirming the expectation of receipt or compensation against another liability. Contingent assets with a chance of probable success are disclosed in the notes to the financial statements; · Provisions: these are recorded taking into consideration the opinion of legal counsel, the nature of the lawsuits, similarity with previous lawsuits, complexity and positioning of the courts, whenever the loss is deemed probable it requires a probable outflow of funds to settle the obligation and when the amount can be reliably measured; · Contingent liabilities: according to CPC 25, the term “contingent” is used for liabilities that are not recognized because their existence will only be confirmed by the occurrence of one or more uncertain future events beyond Management’s control. Contingent liabilities considered as possible losses should only be disclosed in the notes when relevant. Obligations deemed remote are not recorded as a provision nor disclosed; and · Legal obligations - provision for tax risks: results from judicial proceedings, which contest the applicability of tax laws on the grounds of legality or constitutionality, which, regardless of the assessment of the probability of success, are fully provided for in the financial statements. Details on lawsuits, as well as segregation and changes in amounts recorded, by type, are presented in Note 17. q) Funding expenses Expenses related to funding transactions involving the issuance of securities are recognized in the profit or loss over the term of the transaction and reduces the corresponding liability. They are presented in Notes 15c and 18. r) Other assets and liabilities Assets are stated at their realizable amounts, including, when applicable, related income and inflation and exchange variations (on a daily prorated basis), less provision for losses, when deemed appropriate. Liabilities include known or measurable amounts, including related charges and inflation and exchange variations (on a daily prorated basis). s) Subsequent events These refer to events occurring between the reporting date and the date the financial statements are authorized to be issued. They comprise the following: · Events resulting in adjustments: events relating to conditions already existing at the end of the reporting period; and · Events not resulting in adjustments: events relating to conditions not existing at the end of the reporting period. Subsequent events, if any, are described in Note 33. 18 December 2014 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate 4) CASH AND CASH EQUIVALENTS December 31, 2014 - R$thousand Cash and due from banks in domestic currency 10,816,977 Cash and due from banks in foreign currency 3,685,973 Investments in gold 106 Total cash and due from banks Interbank investments (1) 190,166,087 Total cash and cash equivalents Refer to operations which mature 90 days or less from the date they were effectively invested and with insignificant risk of change in fair value. Bradesco 19 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate 5) INTERBANK INVESTMENTS a) Breakdown and maturity December 31, 2014 - R$thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Total Investments in federal funds purchased and securities sold under agreements to repurchase: Own portfolio position - - - · Financial treasury bills 9,789 - - - 9,789 · National treasury notes 5,389,740 - - - 5,389,740 · National treasury bills 6,358,095 - - - 6,358,095 · Other 60,499 - - - 60,499 Funded position - - · Financial treasury bills 22,241,077 - - - 22,241,077 · National treasury notes 105,283,214 253,964 - - 105,537,178 · National treasury bills 53,590,848 126,051 - - 53,716,899 Short position - - · National treasury bills 735,882 124,182 - - 860,064 Subtotal - - Interest-earning deposits in other banks: · Interest-earning deposits in other banks 2,320,390 3,935,877 1,232,273 772,794 8,261,334 · Provision for losses (2,528) (3,002) (22,860) - (28,390) Subtotal Grand total % b) Income from interbank investments Classified in the income statement as income on securities transactions. Year ended December 31, 2014 - R$thousand Income from investments in purchase and sale commitments: • Own portfolio position 292,618 • Funded position 14,927,863 • Short position 416,333 Subtotal Income from interest-earning deposits in other banks Total (Note 6h) 20 December 2014 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate 6) SECURITIES AND DERIVATIVE FINANCIAL INSTRUMENTS Information on securities and derivative financial instruments is as follows: a) Summary of the consolidated classification of securities by operating segment and issuer December 31, 2014 - R$thousand Financial % Trading securities (5) - Government securities 19,027,995 12.4 - Corporate securities 15,746,687 10.2 - Derivative financial instruments (1) (9) 4,579,481 3.0 Available-for-sale securities (5) - Government securities 59,327,749 38.6 - Corporate securities 55,119,918 35.8 Held-to-maturity securities (4) - - Government securities 38,874 - Subtotal Purchase and sale commitments (2) 60,347 Grand total - Government securities 78,394,618 51.0 - Corporate securities 75,446,086 49.0 Subtotal Purchase and sale commitments (2) 60,347 - Grand total Bradesco 21 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate b) Breakdown of the consolidated portfolio by issuer Securities (3) December 31, 2014 - R$thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Fair/book value (6) (7) (8) Original amortized cost Mark- to- market Government securities Financial treasury bills 37,990 721,378 1,458,860 3,047,344 5,265,572 5,266,105 (533) National treasury bills 3,822,677 2,462,067 20,383 16,254,039 22,559,166 23,323,986 (764,820) National treasury notes 119,608 2,284,446 - 46,284,643 48,688,697 48,649,176 39,521 Brazilian foreign debt notes 22,056 8,061 - 689,218 719,335 733,070 (13,735) Privatization currencies - - - 58,928 58,928 48,784 10,144 Other 1,034,333 68,397 68 122 1,102,920 1,100,881 2,039 Private securities Bank deposit certificates 41,727 599,070 - 58,584 699,381 699,381 - Shares 3,418,512 - - - 3,418,512 3,368,304 50,208 Debentures 280,682 2,185,102 1,075,572 29,196,477 32,737,833 32,909,387 (171,554) Promissory notes 118,066 519,183 - 549 637,798 643,274 (5,476) Foreign corporate securities 1,867,364 44,158 74,605 9,429,607 11,415,734 12,033,719 (617,985) Derivative financial instruments (1) (9) 2,541,245 194,751 190,772 1,652,713 4,579,481 3,623,689 955,792 Certificates of Real Estate Receivables 285 1,225 3,240 11,764,106 11,768,856 11,905,203 (136,347) Financial bills 315,916 1,212,163 1,274,682 2,414,708 5,217,469 5,231,991 (14,522) Other 4,176,296 314,653 25,224 454,849 4,971,022 4,961,143 9,879 Subtotal Purchase and sale commitments (2) 60,347 - - - 60,347 60,347 - Hedge - cash flow (Note 6g) - 311,683 Grand total 22 December 2014 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate c) Consolidated classification by category, maturity and operating segment I) Trading securities Securities (3) December 31, 2014 - R$thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Fair/book value (6) (7) (8) Original amortized cost Mark- to- market - Financial (5) National treasury bills 521,093 1,976,145 20,383 346,965 2,864,586 2,870,706 (6,120) Financial treasury bills 26,154 546,407 1,458,860 2,730,561 4,761,982 4,762,336 (354) Bank deposit certificates 40,835 599,070 - 27,670 667,575 667,575 - Derivative financial instruments (1) (9) 2,541,245 194,751 190,772 1,652,713 4,579,481 3,623,689 955,792 Debentures 163,390 432,292 72,104 3,477,408 4,145,194 4,207,821 (62,627) National treasury notes 110,822 1,492,204 - 9,311,244 10,914,270 10,802,646 111,624 Financial bills 315,916 1,212,163 1,274,682 2,362,500 5,165,261 5,179,256 (13,995) Other 4,728,187 391,111 52,609 1,083,907 6,255,814 6,277,076 (21,262) Subtotal Purchase and sale commitments (2) 60,347 - - - 60,347 60,347 - Grand total Derivative financial instruments (liabilities) (9) Bradesco 23 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate II) Available-for-sale securities Securities (3) (10) December 31, 2014 - R$thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Fair/book value (6) (7) (8) Original amortized cost Mark- to- market - Financial (5) National treasury bills 3,301,583 485,921 - 15,907,073 19,694,577 20,453,280 (758,703) Brazilian foreign debt notes 8,858 - - 253,042 261,900 272,701 (10,801) Foreign corporate securities 1,797,743 44,158 47,288 9,155,338 11,044,527 11,651,082 (606,555) National treasury notes 8,786 792,242 - 36,973,398 37,774,426 37,846,531 (72,105) Financial treasury bills 11,835 174,971 - 316,783 503,589 503,769 (180) Bank deposit certificates 892 - - 30,914 31,806 31,806 - Debentures 117,292 1,752,809 1,003,468 25,719,069 28,592,638 28,701,567 (108,929) Shares 1,701,618 - - - 1,701,618 1,650,913 50,705 Certificates of Real Estate Receivables 285 1,225 3,240 11,714,868 11,719,618 11,857,286 (137,668) Other 2,400,223 519,185 - 203,560 3,122,968 3,099,179 23,789 Subtotal Hedge - cash flow (Note 6g) - 311,683 Grand total III) Held-to-maturity securities Securities December 31, 2014 - R$thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Original amortized cost (5) (6) Financial - - - Brazilian foreign debt notes - - - 38,874 38,874 Grand total (4) - - - 24 December 2014 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate d) Breakdown of the portfolios by financial statement classification Securities December 31, 2014 - R$thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Total on December (2) (5) (6) (7) Own portfolio Fixed income securities · Financial treasury bills 37,990 75,055 800,591 1,749,880 2,663,516 · National treasury notes 119,608 201 - 21,152,066 21,271,875 · Brazilian foreign debt securities 22,056 8,061 - 689,218 719,335 · Bank deposit certificates 41,727 599,070 - 58,584 699,381 · National treasury bills 3,822,677 338,861 - 4,262,652 8,424,190 · Foreign corporate securities 1,750,567 44,158 74,605 2,025,456 3,894,786 · Debentures 280,682 2,185,102 1,075,572 29,196,477 32,737,833 ● Certificates of Real Estate Receivables 285 1,225 3,240 11,764,106 11,768,856 ● Financial bills 315,916 1,212,163 1,274,682 2,414,708 5,217,469 · Purchase and sale commitments (2) 60,347 - - - 60,347 · Other 5,320,623 902,233 25,292 455,520 6,703,668 Equity securities - - - · Shares of listed companies 3,418,512 - - - 3,418,512 Restricted securities Repurchase agreements · National treasury bills - 2,113,008 20,383 9,890,419 12,023,810 · Financial treasury bills - 23,495 44,820 358,861 427,176 · National treasury notes - 2,284,245 - 22,646,157 24,930,402 · Foreign corporate securities 116,797 - - 7,404,151 7,520,948 Brazilian Central Bank - - - · National treasury bills - - - 19,764 19,764 Privatization currencies - - - Guarantees provided · National treasury bills - 10,198 - 1,751,368 1,761,566 · Financial treasury bills - 622,828 613,449 938,603 2,174,880 · National treasury notes - - - 2,486,420 2,486,420 · Other 8,072 - - - 8,072 Derivative financial instruments (1) (9) Securities subject to unrestricted repurchase agreements - - - · National treasury bills - - - 329,836 329,836 Grand total % Bradesco 25 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate Consistent with the criteria in Bacen Circular Letter n o 3068/01 and due to the characteristics of the securities, we are classifying the derivative financial instruments, except those considered as cash flow hedges in the category Trading Securities; These refer to investment fund and managed portfolio resources invested in purchase contracts with a commitment to re sale with Bradesco, whose owners are consolidated subsidiaries, included in the consolidated financial statements; The investment fund quotas are presented according to the instruments comprising their portfolios and maintaining the classification used in the fund; In compliance with Article 8 of Bacen Circular Letter n o 3068/01, Bradesco declares that it has the financial capacity and intention to maintain held-to-maturity securities until their maturity dates. This financial capacity is disclosed in Note 30a, which presents the maturity of asset and liability operations; On December 2014, the amount of R$17,003 thousand was reclassified from “Held-for-trading securities” to “Available-for-sale securities”; The number of days to maturity was based on the maturity of the instruments, regardless of their accounting classification; This column reflects book value after mark-to-market accounting in accordance with item (7), except for held-to-maturity instruments, whose fair value is higher than the original amortized cost for the amount of R$5,402 thousand; The fair value of securities is determined based on the market price available at the end of the reporting period. If no market price quotation is available at the end of the reporting period, amounts are estimated based on the prices quoted by dealers, pricing models, quotation models or price quotations for instruments with similar characteristics; for investment funds, the original amortized cost reflects the fair value of the respective quotas. For investment funds, the original amortized cost reflects the fair value of the respective quotas; For a better analysis of these items, consider the net exposure (Note 6e II); and In the year ended December 31, 2014, there were no losses by impairment under the heading "equity securities", for the securities classified under the category "Available-for-sale securities". e) Derivative financial instruments Bradesco carries out transactions involving derivative financial instruments, which are recorded in the statement of financial position or in off-balance-sheet accounts, to meet its own needs in managing its global exposure, as well as to meet its customer’s requests, in order to manage their exposure. These operations involve a range of derivatives, including interest rate swaps, currency swaps, futures and options. Bradesco’s risk management policy is based on the utilization of derivative financial instruments mainly to mitigate the risks from operations carried out by the Bank and its subsidiaries. Securities classified as trading and available-for-sale, as well as derivative financial instruments, are recognized in the consolidated statement of financial position at their fair value. Fair value is generally based on quoted market prices or quotations for assets or liabilities with similar characteristics. Should market prices not be available, fair values are based on dealer quotations, pricing models, discounted cash flows or similar techniques for which the determination of fair value may require judgment or significant estimates by Management. Quoted market prices are used to determine the fair value of derivative financial instruments. The fair value of swaps is determined by using discounted cash flow modeling techniques that use yield curves, reflecting adequate risk factors. The information to build yield curves is mainly obtained from the Securities, Commodities and Futures Exchange (BM&FBOVESPA) and the domestic and international secondary market. These yield curves are used to determine the fair value of currency swaps, interest rate and other risk factor swaps. The fair value of forward and futures contracts is also determined based on market price quotations for derivatives traded at the stock exchange or using methodologies similar to those outlined for swaps. The fair values of credit derivative instruments are determined based on market price quotation or from specialized entities. The fair value of options is determined based on mathematical models, such as Black & Scholes, using yield curves, implied volatilities and the fair value of corresponding assets. Current market prices are used to calculate volatility. Derivative financial instruments in Brazil mainly refer to swaps and futures and are registered at the OTC Clearing House (Cetip) and BM&FBOVESPA. Operations involving forward contracts of interest rates, indexes and currencies are contracted by Management to hedge Bradesco’s overall exposures and to meet customer needs. Foreign derivative financial instruments refer to swap, forward, options, credit and futures operations and are mainly carried out at the stock exchanges in Chicago and New York, as well as the over-the-counter (OTC) markets. 26 December 2014 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate I) Amount of derivative financial instruments recorded in balance sheet and off-balance-sheet accounts December 31, 2014 - R$thousand Grand total amount Net amount Futures contracts Purchase commitments: - - Interbank market 56,612,540 - - Foreign currency 16,145,870 - - Other 3,222,294 2,984,059 Sale commitments: - - Interbank market (1) 104,058,738 47,446,198 - Foreign currency (2) 26,041,747 9,895,877 - Other 238,235 - Option contracts Purchase commitments: - - Interbank market 23,572,355 - - Foreign currency 2,190,621 479,247 - Other 438,498 314,801 Sale commitments: - - Interbank market 30,594,004 7,021,649 - Foreign currency 1,711,374 - - Other 123,697 - Forward contracts Purchase commitments: - - Foreign currency 8,053,377 - - Other 111,440 - Sale commitments: - - Foreign currency 9,280,704 1,227,327 - Other 416,503 305,063 Swap contracts Assets (long position): 54,224,000 - - Interbank market 12,238,607 307,432 - Fixed rate 6,315,588 1,459,415 - Foreign currency 29,305,345 37,596 - IGPM 1,654,190 - - Other 4,710,270 - Liabilities (short position): - - Interbank market 11,931,175 - - Fixed rate 4,856,173 - - Foreign currency 29,267,749 - - IGPM 2,190,829 536,639 - Other 5,240,466 530,196 Derivatives include operations maturing in D+1. Includes cash flow hedges to protect CDI-related funding, totaling R$21,107,308 thousand (Note 6g); and Includes specific hedges to protect foreign investments totaling R$37,598,682 thousand. To obtain greater payment assurance for operations with financial institutions and customers, Bradesco established compensation and settlement agreements for liabilities within the National Financial System, in accordance with CMN Resolution n o 3263/05. 26 December 2014 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate II) Breakdown of derivative financial instruments (assets and liabilities) shown at original amortized cost and fair value December 31, 2014 - R$thousand Original amortized cost Mark-to-market adjustment Fair value Adjustment receivables - swaps 1,952,660 922,950 2,875,610 Adjustment receivables - futures 17,545 - 17,545 Receivable forward purchases 1,038,259 - 1,038,259 Receivable forward sales 320,519 - 320,519 Premiums on exercisable options 294,706 32,842 327,548 Total assets (A) Adjustment payables - swaps (1,697,878) (440,124) (2,138,002) Adjustment payables - futures (29,231) - (29,231) Payable forward purchases (461,901) - (461,901) Payable forward sales (550,877) - (550,877) Premiums on written options (131,567) (1,529) (133,096) Total liabilities (B) Net Effect (A-B) 752,235 514,139 1,266,374 III) Futures, options, forward and swap contracts - (Notional) December 31, 2014 - R$thousand 1 to 90 days 91 to 180 days 181 to 360 days More than 360 days Total on December Futures contracts 120,858,857 2,954,498 40,828,613 41,677,456 206,319,424 Option contracts 35,763,128 21,705,331 410,019 752,071 58,630,549 Forward contracts 10,702,927 3,431,977 2,275,924 1,451,196 17,862,024 Swap contracts 9,481,542 16,660,353 5,610,074 19,596,422 51,348,391 Total IV) Types of margin offered in guarantee of derivative financial instruments, mainly futures contracts December 31, 2014 - R$thousand Government securities National treasury notes 2,736,940 Financial treasury bills 5,426 National treasury bills 50,002 Total V) Revenues and expenses, net Year ended December 31, 2014 - R$thousand Swap contracts (167,951) Forward contracts (915,802) Option contracts 152,934 Futures contracts (409,298) Total 28 December 2014 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate VI) Total value of derivative financial instruments, by trading location and counterparties December 31, 2014 - R$thousand Cetip (over-the-counter) 50,104,746 BM&FBOVESPA (stock exchange) 248,466,850 Overseas (over-the-counter) (1) 22,088,743 Overseas (stock exchange) (1) 13,500,049 Total Comprised of operations carried out on the Chicago and New York Stock Exchanges and over-the-counter markets. As of December 31, 2014, a total of 92.7% of counterparties are corporate entities and 7.3% are financial institutions. f) Credit Default Swaps (CDS) In general, these represent bilateral agreements in which one of the parties purchases protection against the credit risk of a certain financial instrument (the risk is transferred). The selling counterparty receives remuneration that is usually paid linearly over the term of the agreement. In the case of a default, the purchasing counterparty will receive a payment to offset the loss incurred on the financial instrument. In this case, the selling counterparty usually receives the underlying asset of the agreement in exchange for the payment. On December 31, 2014, Bradesco had credit default swaps (CDS) with the following characteristics: (i) the amount of risk transferred under credit swaps whose underlying assets are “Brazilian government securities” is R$(1,326,900)thousand; and (ii) the risk received in credit swaps whose underlying assets are “derivative with companies” is R$13,281thousand, amounting to a total net credit risk value of R$(1,313,619)thousand, with an effect on the calculation of required shareholders’ equity of R$(71,519)thousand. Bradesco carries out operations involving credit derivatives to better manage its risk exposure and its assets. The contracts related to credit derivatives transactions described above are due in 2019. The mark-to-market of the protection rates that remunerates the counterparty that received the risk totaled R$(4,434)thousand. There were no credit events, as defined in the agreements, during the year. g) Cash flow hedge Bradesco uses cash flow hedges to protect its cash flows from payment of interest rates on funds, which have a floating interest rate - the Interbank Deposit Rate (DI Cetip), thus converting them to fixed cash flows. Bradesco has traded DI Future contracts at BM&FBOVESPA since 2009, using them as cash flow hedges for funding linked to DI. The following table presents the DI Future position, where: December 31, 2014 - R$thousand DI Future with maturity between 2015 and 2017 21, Funding indexed to CDI 19, Mark-to-market adjustment recorded in shareholders’ equity (1) 311, Ineffective fair value recorded in profit or loss 19, The adjustment in shareholders’ equity is R$187,010thousand, net of taxes. The effectiveness of the hedge portfolio was assessed in accordance with Bacen Circular Letter n o 3082/02. Bradesco 29 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate h) Income from securities, insurance, pension plans and capitalization bonds and derivative financial instruments Year ended December 31, 2014 - R$thousand Fixed income securities 17,538,254 Interbank investments (Note 5b) 16,228,057 Equity securities (14,774) Subtotal Income from derivative financial instruments (Note 6e V) (1,340,117) Total 7) INTERBANK ACCOUNTS - RESERVE REQUIREMENT a) Reserve requirement R$thousand Remuneration December 31, 2014 Reserve requirement – demand deposits not remunerated 6,663,664 Reserve requirement – savings deposits savings index 18,141,287 Reserve requirement – time deposits Selic rate 7,175,649 Additional reserve requirement 18,944,306 · Savings deposits Selic rate 9,070,643 · Time deposits Selic rate 9,873,663 Reserve requirement – SFH TR + interest rate 622,135 Total (1) For further information regarding new rules on reserve requirement, see Note 33c. b) Revenue from reserve requirement Year ended December 31, 2014 - R$thousand Reserve requirement – Bacen 4,277,352 Reserve requirement – SFH 33,569 Total 30 December 2014 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate 8) LOANS Information relating to loans, including advances on foreign exchange contracts, leasing and other receivables with credit characteristics is shown below: a) By type and maturity December 31, 2014 - R$thousand Performing loans 1 to 30 days 31 to 60 days 61 to 90 days 91 to 180 days 181 to 360 days More than 360 days Total on December (A) % Discounted trade receivables and loans (1) 21,385,919 15,188,523 10,182,486 18,672,728 22,823,861 60,322,298 148,575,815 37.3 Financing 3,724,961 3,656,652 3,706,563 9,584,205 16,107,488 82,720,625 119,500,494 29.9 Agricultural and agribusiness loans 661,056 1,166,236 661,416 3,163,639 8,836,657 9,191,021 23,680,025 5.9 Subtotal Leasing 214,615 211,006 178,015 518,201 841,026 2,016,048 3,978,911 1.0 Advances on foreign exchange contracts (2) 722,207 807,097 798,145 2,003,000 1,534,167 3,479 5,868,095 1.5 Subtotal Other receivables (3) 7,332,698 5,323,485 1,866,206 3,595,877 3,059,236 1,222,914 22,400,416 5.6 Total loans Sureties and guarantees (4) 3,331,136 1,051,912 754,954 4,479,051 8,829,945 53,622,549 72,069,547 18.0 Loan assignment - real estate receivables certificate 54,878 54,876 54,873 157,925 235,689 792,402 1,350,643 0.3 Co-obligation in rural loan assignment (4) - 100,919 100,919 - Loans available for import (4) 93,565 75,801 52,950 48,562 28,397 5,642 304,917 0.1 Confirmed exports loans (4) 24,889 1,780 3,690 709 398 - 31,466 - Acquisition of credit card receivables 384,011 171,261 121,994 317,426 359,427 86,905 1,441,024 0.4 Grand total Bradesco 31 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate December 31, 2014 - R$thousand Non-performing loans Past-due installments 1 to 30 days 31 to 60 days 61 to 90 days 91 to 180 days 181 to 540 days Total on December (B) % Discounted trade receivables and loans (1) 1, 1, 875, 1, 2, 7, 87.8 Financing 216, 199, 90, 152, 147, 805, 8.8 Agricultural and agribusiness loans 17, 22, 56, 34, 16, 147, 1.6 Subtotal 1, 1, 1, 2, 3, 8, Leasing 17, 14, 9, 17, 13, 72, 0.8 Advances on foreign exchange contracts (2) 4, 1, 1, 713 - 7, 0.1 Subtotal 1, 1, 1, 2, 3, 9, Other receivables (3) 8, 2, 8, 14, 50, 84, 0.9 Grand total 1, 1, 1, 2, 3, 9, December 31, 2014 - R$thousand Non-performing loans Outstanding installments 1 to 30 days 31 to 60 days 61 to 90 days 91 to 180 days 181 to 360 days More than 360 days Total on December (C) % Discounted trade receivables and loans (1) 672, 535, 448, 1, 1, 4, 8, 63.9 Financing 194, 193, 177, 503, 849, 2, 4, 32.1 Agricultural and agribusiness loans 582 1, 1, 6, 36, 209,134 255, 1.9 Subtotal 1, 2, 6, Leasing 16, 16, 14, 40, 64,677 114, 267, 2.0 Subtotal 1, 2, 6, Other receivables (3) 438 453 421 1, 1, 3, 6, 0.1 Grand total 1, 2, 6, 32 December 2014 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate December 31, 2014 - R$thousand Total on December (A+B+C) % Discounted trade receivables and loans (1) 165, 39.2 Financing 124, 29.6 Agricultural and agribusiness loans 24, 5.7 Subtotal Leasing 4, 1.0 Advances on foreign exchange contracts (2) (Note 9a) 5, 1.4 Subtotal Other receivables (3) 22,491, 5.3 Total loans Sureties and guarantees (4) 72, 17.1 Loan assignment - real estate receivables certificate 1, 0.3 Co-obligation in rural loan assignment (4) 100, - Loans available for import (4) 304, 0.1 Confirmed exports loans (4) 31, - Acquisition of credit card receivables 1, 0.3 Grand total Including credit card loans and advances on credit card receivables of R$17,422,034 thousand; Advances on foreign exchange contracts are classified as a deduction from “Other Liabilities”; The item “Other Receivables” comprises receivables on sureties and guarantees honored, receivables on sale of assets, securities and credits receivable, income receivable from foreign exchange contracts and export contracts and credit card receivables (cash and installment purchases at merchants) totaling R$19,594,184 thousand; Recorded in off-balance sheet accounts; and Percentage of each type in relation to the total loan portfolio, including sureties and guarantee, loan assignment and acquisition of receivables. Bradesco 33 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate b) By type and levels of risk December 31, 2014 - R$thousand Levels of risk AA A B C D E F G H Total % Discounted trade receivables and loans 30,335,848 77,122,876 10,432,216 25,411,656 4,787,270 3,648,202 1,885,082 1,631,919 9,822,076 165,077,145 47.7 Financing 29,932,904 43,783,722 40,492,524 7,079,464 767,175 631,228 306,127 216,210 1,383,254 124,592,608 36.0 Agricultural and agribusiness loans 3,358,528 3,397,431 9,392,709 7,158,815 268,691 375,886 29,237 26,980 74,676 24,082,953 6.9 Subtotal Leasing 97,135 571,415 3,238,383 68,191 73,964 34,998 68,269 23,482 143,312 4,319,149 1.2 Advances on foreign exchange contracts (2) 2,610,889 1,847,725 650,716 684,014 47,585 28,128 713 - 5,924 5,875,694 1.7 Subtotal Other receivables 1,205,717 16,616,233 1,366,725 2,628,674 123,318 49,103 33,091 25,554 443,382 22,491,797 6.5 Grand total % Percentage of each type in relation to the total loan portfolio, excluding sureties and guarantees, loan assignments, acquisition of receivables and co-obligation in rural loan assignments; and See Note 9a. 34 December 2014 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate c) Maturity ranges and levels of risk December 31, 2014 - R$thousand Levels of risk Non-performing loans AA A B C D E F G H Total % Outstanding installments - - 1 to 30 - - 136,569 246,335 112,479 69,129 51,801 42,440 225,516 884,269 6.7 31 to 60 - - 111,311 164,565 98,943 64,914 50,200 40,716 216,519 747,168 5.6 61 to 90 - - 91,383 135,371 88,107 57,572 44,450 35,703 189,714 642,300 4.8 91 to 180 - - 188,197 332,173 239,909 157,735 119,651 96,409 520,967 1,655,041 12.4 181 to 360 - - 278,851 536,451 405,230 258,678 196,523 156,622 837,337 2,669,692 20.0 More than 360 - - 643,293 1,256,434 1,069,982 758,038 486,985 379,856 2,141,561 6,736,149 50.5 Past-due installments (2) - - 1 to 14 - - 7,690 79,471 51,295 26,034 19,317 51,403 232,970 468,180 5.1 15 to 30 - - 329,764 259,127 101,803 61,426 30,839 24,854 143,845 951,658 10.5 31 to 60 - - 12,225 504,116 209,138 155,248 61,892 43,830 269,687 1,256,136 13.8 61 to 90 - - - 10,675 420,311 154,015 98,903 57,253 299,955 1,041,112 11.5 91 to 180 - - - 3,828 22,535 379,974 453,726 472,936 839,768 2,172,767 23.9 181 to 360 - 9,736 14,908 16,460 3,057,597 3,098,701 34.0 More than 360 - 112,417 112,417 1.2 Subtotal - - Specific provision - - 17,993 105,857 281,973 645,750 814,597 992,937 9,087,853 11,946,960 Percentage of maturities by type of installment; and For transactions with terms of more than 36 months, past-due periods are doubled, as permitted by CMN Resolution n o 2682/99. Bradesco 35 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate December 31, 2014 - R$thousand Levels of risk Performing loans AA A B C D E F G H Total % (1) Outstanding installments 1 to 30 5,486,357 18,916,779 2,947,066 5,170,331 355,608 351,533 83,184 221,692 508,906 34,041,456 10.5 31 to 60 4,781,276 13,369,406 2,623,406 4,050,470 187,992 970,238 50,592 29,461 290,158 26,352,999 8.1 61 to 90 3,645,263 8,119,910 2,182,714 3,000,452 149,740 82,024 33,432 19,778 159,518 17,392,831 5.4 91 to 180 7,203,093 17,674,549 5,800,771 5,797,917 395,124 136,376 156,133 44,385 329,302 37,537,650 11.6 181 to 360 10,180,511 23,665,146 8,983,055 9,104,426 541,527 151,872 116,904 56,388 402,606 53,202,435 16.4 More than 360 36,244,521 61,593,612 41,236,978 12,378,672 1,618,280 923,003 253,079 133,959 1,094,281 155,476,385 48.0 Generic provision - 716,697 637,740 1,185,068 324,827 784,514 346,662 353,964 2,784,771 7,134,243 Grand total (2) Existing provision - 788,032 785,920 2,253,467 1,735,447 2,139,802 1,589,696 1,922,255 11,872,624 23,087,243 Minimum required provision - 716,697 655,733 1,290,925 606,800 1,430,264 1,161,259 1,346,901 11,872,624 19,081,203 Excess provision (3) - 71,335 130,187 962,542 1,128,647 709,538 428,437 575,354 - 4,006,040 Percentage of maturities by type of installment; The grand total includes performing loans of R$324,003,756 thousand and non-performing loans of R$22,435,590 thousand; and On December 31, 2014, it includes provision for guarantees provided, comprising sureties, letters of credit and standby letter of credit, which was identified within the excess provision, and totals R$421,596 thousand (Note 19b). 36 December 2014 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate d) Concentration of loans R$thousand December 31, 2014 % (1) Largest borrower 6,828,851 2.0 10 largest borrowers 24,043,751 6.9 20 largest borrowers 35,072,065 10.1 50 largest borrowers 49,656,653 14.3 100 largest borrowers 62,286,978 18.0 Percentage on total portfolio (as defined by Bacen). e) By economic sector R$thousand December 31, 2014 % Public sector 6,849,002 Federal government Petrochemical 6,828,851 2.0 State government - Production and distribution of electricity 20,151 - Private sector Manufacturing Food products and beverages 13,640,472 3.9 Steel, metallurgy and mechanics 10,092,436 2.9 Light and heavy vehicles 5,353,212 1.5 Chemical 4,521,503 1.3 Pulp and paper 3,886,237 1.1 Textiles and apparel 3,138,214 0.9 Rubber and plastic articles 2,810,330 0.8 Furniture and wood products 2,205,150 0.7 Non-metallic materials 2,081,481 0.6 Automotive parts and accessories 1,998,093 0.6 Oil refining and production of alcohol 1,816,990 0.5 Electric and electronic products 1,237,125 0.4 Extraction of metallic and non-metallic ores 1,166,969 0.3 Leather articles 791,083 0.2 Publishing, printing and reproduction 578,718 0.2 Other industries 1,332,798 0.4 Commerce Merchandise in specialty stores 8,317,266 2.4 Food products, beverages and tobacco 5,553,398 1.6 Non-specialized retailer 5,405,122 1.5 Waste and scrap 3,679,167 1.1 Automobile 3,364,449 1.0 Clothing and footwear 3,079,345 0.9 Motor vehicle repairs, parts and accessories 3,065,933 0.9 Agricultural products 2,285,594 0.7 Grooming and household articles 2,211,096 0.6 Fuel 1,970,667 0.6 Trading intermediary 967,834 0.3 Wholesale of goods in general 942,695 0.3 Other commerce 2,006,818 0.6 Financial intermediaries Services Civil construction 24,567,839 7.1 Transportation and storage 18,319,498 5.3 Real estate activities, rentals and corporate services 12,482,679 3.6 Holding companies, legal, accounting and business advisory services 6,758,937 1.8 Clubs, leisure, cultural and sport activities 4,826,010 1.4 Production and distribution of electric power, gas and water 4,616,014 1.3 Social services, education, health, defense and social security 3,112,357 0.9 Hotels and catering 2,919,739 0.8 Telecommunications 774,953 0.2 Other services 14,404,394 4.2 Agriculture, cattle raising, fishing, forestry and timber industry Individuals Total Bradesco 37 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate f) Breakdown of loans and allowance for loan losses Level of risk December 31, 2014 - R$thousand Portfolio balance Non-performing loans Performing loans Total % % Accumulated on December (2) Past due Outstanding Total - non-performing loans AA - - - 67,541,021 67,541,021 19.5 19.5 A - - - 143,339,402 143,339,402 41.4 60.9 B 349,679 1,449,604 1,799,283 63,773,990 65,573,273 18.9 79.8 C 857,217 2,671,329 3,528,546 39,502,268 43,030,814 12.4 92.2 Subtotal D 805,082 2,014,650 2,819,732 3,248,271 6,068,003 1.7 93.9 E 786,433 1,366,066 2,152,499 2,615,046 4,767,545 1.4 95.3 F 679,585 949,610 1,629,195 693,324 2,322,519 0.7 96.0 G 666,736 751,746 1,418,482 505,663 1,924,145 0.6 96.6 H 4,956,239 4,131,614 9,087,853 2,784,771 11,872,624 3.4 100.0 Subtotal Grand total % Percentage of level of risk in relation to the total portfolio; and Cumulative percentage of level of risk on total portfolio. 38 December 2014 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate Level of risk December 31, 2014 - R$thousand Provision % Minimum provisioning required Minimum required Excess (2) Existing % Accumulated on December Specific Generic Total Past due Outstanding Total specific AA - A 0.5 - - - 716,697 716,697 71,335 788,032 0.5 B 1.0 3,497 14,496 17,993 637,740 655,733 130,187 785,920 1.2 C 3.0 25,717 80,140 105,857 1,185,068 1,290,925 962,542 2,253,467 5.2 Subtotal D 10.0 80,508 201,465 281,973 324,827 606,800 1,128,647 1,735,447 28.6 E 30.0 235,930 409,820 645,750 784,514 1,430,264 709,538 2,139,802 44.9 F 50.0 339,792 474,805 814,597 346,662 1,161,259 428,437 1,589,696 68.4 G 70.0 466,715 526,222 992,937 353,964 1,346,901 575,354 1,922,255 99.9 H 100.0 4,956,239 4,131,614 9,087,853 2,784,771 11,872,624 - 11,872,624 100.0 Subtotal Grand total % Percentage of existing provision in relation to total portfolio, by level of risk; and On December 31, 2014, it includes provision for guarantees provided, comprising sureties, letters of credit and standby letter of credit, which was separated from the excess provision, and totals R$421,596thousand (Note 19b). Bradesco 39 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate g) Changes in allowance for loan losses Year ended December 31, 2014 - R$thousand Opening balance - Specific provision (1) 10,745,562 - Generic provision (2) 6,796,331 - Excess provision (3) (4) 4,032,483 Additions (Note 8h-1) Write-offs Closing balance - Specific provision (1) 11,946,960 - Generic provision (2) 7,134,243 - Excess provision (3) (4) 4,006,040 For contracts with installments past due for more than 14 days; Recorded based on the customer/transaction classification and therefore not included in the preceding item; The additional provision is recorded based on Management’s experience and the expectation in relation to the loan portfolio, to determine the total provision deemed sufficient to cover specific and general credit risk, when considered together with the provision calculated based on levels of risk and the corresponding minimum percentage in the provision established by CMN Resolution n o 2682/99. The excess provision per customer was classified according to the level of risk in Note (Note 8f); and On December 31, 2014, it includes provision for collateral, comprising sureties, guarantees, letters of credit and standby letter of credit, which was recorded in a separate account from the excess provision, totaling R$421,596 thousand (Note 19b). h) Allowance for Loan Losses (ALL) expense net of amounts recovered Expenses with the allowance for loan losses, net of credit write offs recovered, are as follows. Year ended December 31, 2014 - R$thousand Amount recorded (1) 14,448,252 Amount recovered (2) (3,918,809) Allowance for Loan Losses (ALL) expense net of amounts recovered includes provision for guarantees provided, comprising sureties, guarantees, letters of credit and standby letter of credit, which are included in the “excess” ALL concept, totaling R$83,973 thousand; and Classified in income from loans (Note 8j). i) Changes in the renegotiated portfolio Year ended December 31, 2014 - R$thousand Opening balance Amount renegotiated 10,484,112 Amount received (5,865,574) Write-offs (4,033,261) Closing balance Allowance for loan losses 6,902,438 Percentage on renegotiated portfolio 64.0% 40 December 2014 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate j) Income from loans and leasing Year ended December 31, 2014 - R$thousand Discounted trade receivables and loans 39,775,690 Financing 13,379,393 Agricultural and agribusiness loans 1,184,983 Subtotal Recovery of credits charged-off as losses 3,918,809 Subtotal Leasing; net of expenses 649,400 Total k) Composition of leasing portfolio, present value, with accounting balances (Note 3g e 8b): Year ended December 31, 2014 - R$thousand Receivable financial leases 4,080,559 Unearned income of receivable financial leases (4,006,136) Leased goods + losses on financial leases (net) 12,299,444 Accumulated depreciation of financial leased assets: - Accumulated depreciation (7,457,843) - Difference in depreciation 3,137,512 Guaranteed residual value anticipated (Note 19b) (3,734,387) Total present value 9) OTHER RECEIVABLES a) Foreign exchange portfolio Balances December 31, 2014 - R$thousand Assets - other receivables Exchange purchases pending settlement 8,481,157 Exchange sale receivables 3,456,757 (-) Advances in domestic currency received (228,496) Income receivable on advances granted 64,876 Total Liabilities - other liabilities Exchange sales pending settlement 3,463,430 Exchange purchase payables 7,792,842 (-) Advances on foreign exchange contracts (5,875,694) Other 4,754 Total Net foreign exchange portfolio Off-balance-sheet accounts: - Loans available for import 304,917 - Confirmed exports loans 31,466 Bradesco 41 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate Foreign exchange results Adjusted foreign exchange results for presentation purposes Year ended December 31, 2014 - R$thousand Foreign exchange income Adjustments: - Income on foreign currency financing (1) 169,594 - Income on export financing (1) 1,046,317 - Income on foreign investments (2) 30,215 - Expenses of liabilities with foreign bankers (3) (Note 16c) (890,723) - Funding expenses (4) (597,872) - Other 265,802 Total adjustments Adjusted foreign exchange income Recognized in “Income from loans”; Recognized in “Income from security transactions”; Related to funds for financing of advances on foreign exchange contracts and import financing, recognized in “Borrowing and on-lending expenses”; and Refers to funding expenses of investments in foreign exchange. b) Sundry December 31, 2014 - R$thousand Tax credits (Note 32c) 29,093,401 Credit card operations 21,035,208 Debtors for escrow deposits 9,407,040 Other debtors 5,197,940 Prepaid taxes 3,681,909 Trade and credit receivables (1) 5,657,975 Payments to be reimbursed 781,550 Receivables from sale of assets 79,901 Other 189,021 Total Primarily includes receivables from the acquisition of financial assets from loans without substantial transfer of risks and benefits. 42 December 2014 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate OTHER ASSETS a) Foreclosed assets/other December 31, 2014 – R$thousand Cost Provision for losses Cost net of provision Real estate 810,846 (120,520) 690,326 Vehicles and similar 528,003 (293,612) 234,391 Goods subject to special conditions 242,397 (242,397) - Inventories/warehouse 47,368 - 47,368 Machinery and equipment 20,401 (13,036) 7,365 Other 25,372 (18,129) 7,243 Total b) Prepaid expenses December 31, 2014 - R$thousand Deferred insurance acquisition costs (1) 1,486,198 Advertising and marketing expenses (2) 111,376 Other (3) 424,255 Total Commissions paid to brokers and representatives on sale of insurance, pension plans and capitalization bond products; Prepaid expenses of future advertising and marketing campaigns on media; and Mainly related to card issue costs. Bradesco 43 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate INVESTMENTS a) The adjustments resulting from the assessment of equity method investments were recorded in the income statement, under “Equity in the Earnings (Losses) of Unconsolidated Companies”, correspond to R$9,202,443 thousand in the year 2014, and the investments under the caption "Equity in Subsidiaries and Affiliates", correspond to R$ 33,927,450 thousand on December 31, 2014. Companies (1) R$thousand Capital Stock Adjusted shareholders’ equity Number of share/quotas held (in thousand) Consolidated ownership on capital stock Ajusted result Book value Equity accounting adjustments ON PN quotas December 31 , 2014 Year ended December 31, 2014 Bradseg Participações S.A. 9,600,000 20,457,642 7,456,226 - - 97,082% 4,405,778 19,860,688 4,277,217 Rubi Holdings Ltda. 5,822,146 10,353,839 - - 5,817,525 99,920% 1,590,952 10,345,556 1,589,679 Bradescard Elo Participações S.A. 657,155 553,380 4,167,605 - - 100,000% (10,669) 553,380 (10,669) Embaúba Holdings Ltda. 551,937 994,600 - - 484,053 87,701% 79,013 872,274 69,295 Tibre Holdings Ltda. 235,000 451,496 - - 235,000 100,000% 25,850 451,496 25,850 BF Promotora de Vendas Ltda. 426,220 339,745 - - 426,220 100,000% (26,705) 339,745 (26,705) BES Investimento do Brasil S.A. Banco de Investimento S.A. 420,000 690,010 12,734 12,734 - 20,000% 54,455 138,002 10,891 Shares in Affiliated Companies and Subsidiaries Abroad - 229,879 (605,377) Outros (3) - 1,136,430 (608,415) Foreign exchange gain/loss overseas agencies and other companies - 4,480,677 Equity in the earnings (losses) of unconsolidated companies - Data for December 31, 2014; The adjustment considers income calculated periodically by the companies and includes equity variations by the investees not recognized in profit or loss, as well as alignment of accounting practice adjustments, where applicable ; and Basically, refers to investments in the following entities: Serel Participações em Imóveis S.A., Bankpar Consultoria e Serviços Ltda., Caetê Holdings Ltda., Ganant Corretora de Seguros Ltda., Miramar Holdings S.A., Neon Holdings S.A. and Imagra Imobiliária e Agrícola Ltda. 44 December 2014 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate b) Composition of investments in the consolidated financial statements December 31, 2014 - R$thousand -Tax incentives 103,385 -Other investments 86,651 Provision for: - Tax incentives (85,732) - Other investments (56,880) Total PREMISES, EQUIPMENT AND LEASING December 31, 2014 – R$thousand Annual depreciation rate Cost Depreciation Cost net of depreciation Property and equipment: - Buildings 4% 106,996 (76,410) 30,586 - Land - 82,032 - 82,032 Facilities, furniture and equipment in use 10% 4,132,775 (2,139,119) 1,993,656 Security and communication systems 10% 211,468 (160,885) 50,583 Data processing systems 20 to 50% 2,826,056 (1,981,471) 844,585 Transportation systems 20% 81,663 (37,929) 43,734 Subtotal Leased assets 12,299,445 (4,320,331) 7,979,114 Total The Bradesco Organization’s premises and equipment have an unrecorded surplus of R$559,746 thousand. This is due to an increase in their market price, based on valuations by independent experts in 2014, 2013 and 2012. The consolidated finance fixed assets to net worth ratio is 47.2%, whereas the maximum limit is 50%. In the year 2014 contains impairment charges under “Premises and equipment” totaling R$802thousand, basically, in “Facilities, furniture and equipment in use” DEFERED ASSETS December 31 , 2014 - R$ thousand Cost Amortization Cost net of amortization Systems development 1,731,266 (1,676,373) Total Bradesco 45 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate INTANGIBLE ASSETS a) Intangible assets Acquired intangible assets consist of: December 31, 2014 - R$ thousand Amortization rate Cost Amortization Cost net of amortization Acquisition of banking services rights Contract (4) 4,216,051 (2,266,314) 1,949,737 Software (2) 20% to 50% 4,738,587 (1,938,708) 2,799,879 Future profitability/customer portfolio (3) Up to 20% 1,561,851 (415,562) 1,146,289 Other (5) Contract 618,696 (286,087) 332,609 Total Intangible assets are amortized over an estimated period of economic benefit and recognized in “other administrative expenses” and “other operating expenses”, where applicable; Software acquired and/or developed by specialized companies; Mainly composed of goodwill on the acquisition of equity interest in Banco Bradescard (currently Banco Ibi) - R$770,055 thousand, Cielo/Investidas – R$ 567,217 thousand l e Banco Bradesco BBI S.A. – R$ 161,652 thousand; Based on the pay-back of each agreement; and Mainly refers to the 2016 Olympic Games sponsorship program. b) Changes in intangible assets by type R$ thousand Acquisition of banking service rights Software Future profitability/ customer portfolio Other Total Balance on December 31, 2013 Additions (reductions) 241,794 842,173 336,134 40,324 1,460,425 Expenses due to analysis of asset recoverability – impairment (1) (244) (84,562) - - (84,806) Amortization for the period (793,491) (554,997) (66,893) (166,304) (1,581,685) Balance on December 31, 2014 In 2014, contains impairment charges under “Intangible assets” totaling R$84,806thousand. DEPOSITS, FEDERAL FUNDS PURCHASED AND SECURITIES SOLD UNDER AGREEMENTS TO REPURCHASE AND FUNDS FROM ISSUANCE OF SECURITIES a) Deposits December 31, 2014 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Total ● Demand deposits (1) 33,249,863 - - - 33,249,863 ● Savings deposits (1) 92,154,815 - - - 92,154,815 ● Interbank deposits 254,170 93,231 53,598 245,285 646,284 ● Time deposits (2) 15,779,286 19,895,979 5,655,603 45,125,446 86,456,314 Grand total % Classified as “1 to 30 days”, not considering average historical turnover; and Considers the actual maturities of investments. 46 December 2014 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate b) Securities sold under agreements to repurchase December 31, 2014 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Total Own portfolio ● Government securities 36,740,634 197,250 28,724 3,160 36,969,768 ● Debentures of own issuance 2,306,308 38,725,738 7,440,874 27,961,909 76,434,829 ● Foreign 6,096,196 72,489 - 790,141 6,958,826 Third-party portfolio (1) - - - Unrestricted portfolio (1) - - Grand total % Represented by government securities. c) Funds from issuance of securities December 31, 2014 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Total Securities -Brazil: - Mortgage bonds 33,535 170,247 201,133 - 404,915 - Letters of credit for real estate 331,617 5,126,315 3,938,658 2,466,115 11,862,705 - Letters of credit for agribusiness 565,118 2,185,356 3,260,659 2,559,446 8,570,579 - Financial bills 2,137,709 15,086,654 10,265,029 32,334,062 59,823,454 Subtotal Securities - Overseas : - MTN Program Issues (1) 89,647 2,106,367 187,483 3,906,809 6,290,306 - Securitization of future flow of money orders received from o verseas (Note 15d) 5,575 396,632 396,633 1,690,671 2,489,511 Subtotal Structured operations certificates Grand total % Issuance of securities on the international market to invest in foreign exchange transactions, pre-export financing, import financing and working capital financing, predominately in the medium and long terms. d) Since 2003, Bradesco has used certain agreements to optimize its funding and liquidity management activities by using an SPE - Special Purpose Entity. This SPE, known as International Diversified Payment Rights Company, is financed with long-term debt and settled through future cash flows from underlying assets which basically include flows from current payment orders and future remittances made by individuals and companies located overseas to beneficiaries in Brazil for which the Bank acts as a paying agent. Long-term securities issued by the SPE and sold to investors are settled with proceeds from the payment order flows. Bradesco is obliged to redeem these securities in specific cases of delinquency or if the SPE discontinues operations. Funds from the sale of current and future payment order flows, received by the SPE, must be maintained in a specific bank account until a minimum amount has been reached. Bradesco 47 Consolidated Financial Statements of the Prudential Conglomerate and Independent Auditors’ Report Notes to the Consolidated Financial Statements of the Prudential Conglomerate Below are the main features of the notes issued by the SPE: December 31, 2014 - R$ thousand Date of issue Amount of the operation Maturity Total Securitization of future flow of payment orders received from overseas 06.3.2008 836,000 22.
